Per Curiam.

Giving effect to all the elements of value, we think the assessments on the land should be further reduced as follows: For the year,1941-42, $473,000; for the year .1942-43, $463,000; for the year 1943-44, $453,000.
As so modified the order so far as appealed from should be affirmed, with twenty dollars costs and disbursements to the relator-appellant.
Townley, Untermyer, Cohn and Callahan, JJ., concur; Martin, P. J., taking no part.
Order so far as appealed from unanimously modified as indicated in opinion and as so modified affirmed, with twenty' dollars costs and disbursements to the relator-appellant. Settle order on notice.